Citation Nr: 0936042	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

While the Veteran disagreed with all the claims denied in the 
August 2007 rating decision and a Statement of the Case was 
issued in September 2008 as to all of those claims, the 
Veteran indicated on his October 2008 substantive appeal that 
he only wanted to proceed with the issues of service 
connection for a left arm disorder and a left hand disorder.  

This case was previously remanded in March 2009.  

The Veteran was scheduled to appear for a hearing before the 
Board in July 2009; however, he failed to report for this 
hearing and no request for postponement has been received.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left arm disorder was not present during service and 
preponderance of the evidence is against a finding that such 
a disorder is related to service.

2.  A left hand disorder was not present during service and 
preponderance of the evidence is against a finding that such 
a disorder is related to service.

CONCLUSIONS OF LAW

1.  A left arm disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A left hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2006 and February 2008, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
February 2008, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service and private 
treatment records have been obtained.  VA contacted the 
Social Security Administration who indicated that the 
Veteran's records had been destroyed.  Additionally, the 
Veteran has not indicated that he has received any VA 
treatment or that VA should attempt to obtain any additional 
records on his behalf.  Further, the Veteran was also offered 
the opportunity to testify at a hearing before the Board, but 
he failed to appear and his request was deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).  Overall, the 
Board does not have notice of any additional relevant and 
available unobtained evidence.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claims, and no further assistance to the Veteran with the 
development of evidence is required.  

Although the Veteran seeks service connection for left arm 
and left hand disorders, there is no need for a VA exam.  As 
there is no credible evidence of either of these disorders 
during service or any competent evidence linking any current 
disorder to the Veteran's military service, VA's duty to 
provide an examination has not been triggered.  See 38 C.F.R. 
§ 3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

As crystallized in the August 2009 statement from the 
Veteran's service representative, on his behalf, the Veteran 
contends that both his left arm and left hand disorders are 
related to service because they were incurred while the 
Veteran was working for the Department of Defense at the time 
of his injury.

The Veteran's service treatment records reflect no medical 
evidence of treatment for any left arm or hand injuries, or 
any complaints of pain associated with these areas.  The 
Veteran's July 1952 enlistment and June 1956 separation 
examinations both reflect no abnormalities associated with 
the Veteran's upper extremities.

A February 1976 Medical Examination Report, conducted for 
post-service employment purposes, reflects the first post 
service notation of any left arm or hand injury.  This 
document indicates the Veteran was working as a construction 
worker at a nuclear power plant and sustained a severe 
laceration of his left arm in October 1975.  A September 1976 
Workman's Compensation Award letter further documents that 
the Veteran was found to be partially disabled because of 
this on the job injury.  Importantly, neither record 
indicates that the Veteran's left arm or left hand disorders 
were related to his military service or any incident therein.  

Based on the evidence, the Board finds that service 
connection is not warranted for either a left arm or left 
hand disorder.  Service treatment records are negative for 
any findings or complaints of either disorder.  
Significantly, the first post service notation of any left 
arm or hand disorder is the February 1976 Medical Examination 
Report, which indicates the Veteran was injured in October 
1975, many years (19 years) after the Veteran separated from 
service.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In fact, the Workman's Compensation 
records and private examination reports all indicate that a 
post service job injury caused the Veteran's current 
disorders.  Moreover, there is no competent evidence of 
record indicating that any current left arm or hand disorder 
is related to military service.  

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claims because 
there is no evidence of pertinent disorders in service or for 
nearly two decades following service.  Thus, while there is 
post-service evidence of a laceration on the left arm, there 
is no true indication that such a disorder is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of a disorder in 
service and the lack of evidence of the claimed disorders 
until many years post-service, any opinion relating pertinent 
disorders to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a left arm and/or left hand disorder related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Essentially, the most probative pieces of evidence contradict 
any assertion that the Veteran has any current left arm and 
hand disorders related to his military service.  As such, a 
basis upon which to establish service connection has not been 
established and the appeals are denied.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
	

ORDER

Service connection for a left arm disorder is denied.

Service connection for a left hand disorder is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


